DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 41-59 are allowed.	 
The following is an examiner’s statement of reasons for allowance: 	The prior art of Lloyd (US 5,950,150) teaches a system and method for operational criteria compliance verification of fire/life safety systems and components whose operation, maintenance and testing are established by predetermined operational criteria, such as industry standards and fire/life safety codes (See Abstract).	However with respect to Claim 41 the prior art search fails to teach or make obvious the limitation	the model having a closed configuration in which a gas fills the pipe segments to hold the dry pipe valve in a closed position, and the model having an open configuration in which at least one hydraulically remote sprinkler head is open such that gas escapes the system;	solving, in conjunction with at least one of a first computational engine and a second computational engine, for transient flow or pressure in the operation of the dry pipe fire protection system from the closed configuration to the open configuration and 
modifying the physical attributes of the arbitrary dry pipe fire protection system in the model so that the liquid is delivered to the at least one hydraulically remote sprinkler within the threshold time when it is indicated that the system delivers liquid to the at least one hydraulically remote sprinkler in a time greater than the threshold time.	The prior art fails to teach or make obvious having the claimed model where an closed and open configuration is used, where gas escapes, and transient flow or pressure is determined or solved from the closed configuration to the open configuration and the characteristics of pressure and flow of gas and liquid in each pipe segment of the arbitrary dry pipe fire protection system defining the capacity greater than 500 gallons.  The claim further requires determining a time duration, and whether the arbitrary dry pipe fire protection system will deliver liquid to the at least one hydraulically 
criteria compliance verification report based on the sensed data.  Lloyd does not teach the same model which uses the closed configuration to the open configuration and the characteristics of pressure and flow of gas and liquid in each pipe segment of the arbitrary dry pipe fire protection system defining the capacity greater than 500 gallons	which results in indicating, based upon the time duration, whether the arbitrary dry pipe fire protection system will deliver liquid to the at least one hydraulically remote sprinkler in the system within a threshold time; and
	modifying the physical attributes of the arbitrary dry pipe fire protection system in the model so that the liquid is delivered to the at least one hydraulically remote sprinkler within the threshold time			Thus, this limitation, in combination with the other elements of the claims, are neither anticipated by nor obvious in view of the prior art of record and to one of ordinary skill in the art.
determining, in conjunction with the at least one of the first computational engine and the second computational engine, time based characteristics of pressure and flow in each pipe segment of the fire protection system defining the system capacity ranging from greater than 500 gallons to 750 gallons and whether the system will deliver liquid from the liquid source to one of the open sprinklers within a threshold transit duration, the threshold transit duration being 60 seconds or less; and	modify the physical attributes of the dry pipe fire protection system in the model so that the liquid is delivered to one of the open sprinklers within the threshold transit duration when it is determined that the system delivers liquid to the one of the open sprinklers in a time greater than the threshold transit duration.	Lloyd (US 5,950,150) teaches a method of verifying operational criteria compliance of a fire/life safety system or component thereof is achieved by sensing one or more parameters pertinent to operational criteria compliance verification of one or more components of the fire/life safety system, recording and date/time stamping data relating to such parameters, verifying operational criteria compliance based on such .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050.  The examiner can normally be reached on M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863


/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863